Exhibit 10.5

 



Loans Extension Confirmation Letter

 

Reference is made to the loans from Ms. Heung Mei Tsui to China Pharma Holdings,
Inc. (the “Company”), the principal and accumulated interest totaled
USD1,354,567 and USD111,940.95 respectively as of December 31, 2019. Due to the
fact the Company temporarily did not have enough balance in its oversea account
to repay the loans, both Ms. Tsui and the Company agreed to extend the loans to
December 31, 2020, by which date the Company shall repay the principal and
accumulated interest.

 

  Lender:  /s/ Heung Mei Tsui

 

  Borrower: China Pharma Holdings, Inc.

 

  By: /s/ Zhilin Li, President & CEO

